BIJUR, J.
The only question involved on this appeal is whether defendant was properly permitted to introduce evidence of an alleged custom of the trade to employ salesmen only from year to year, in face of the express unambiguous contract testified to by the plaintiff that he was employed for a specified period. It is not necessary to cite authorities for the well-established rule that the admission of such evidence was, under the circumstances, error which prejudiced the plaintiff’s case.
Judgment reversed, and new trial granted, with $30 costs to appellant to abide the event. All concur.